EXHIBIT 10.66

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

Cash Compensation: Non-employee directors shall receive the following
remuneration:

 

Cash Retainer    $50,000 per year, payable quarterly    Board Meeting Fee    $
1,800 per meeting    Lead Director Fee    $25,000 per year, payable quarterly   
Committee Meeting Fee    $ 1,000 per meeting    Committee Chairperson Fees:   
  

Audit

   $25,000 per year, payable quarterly   

Compensation

   $ 9,000 per year, payable quarterly   

Director Affairs

   $ 8,000 per year, payable quarterly   

Finance

   $ 8,000 per year, payable quarterly   

 

Stock Options:    6,000 shares on election to Board and 6,000 shares each year
thereafter at the time of the Company’s Annual Meeting. Deferred Stock:   
$50,000 worth of Company stock credited to director’s account under the
Non-Employee Directors Deferred Stock Plan each year on July 1, with
distribution deferred until retirement.

 

--------------------------------------------------------------------------------

Directors may elect to defer payment of their fees under one or more of the
following arrangements:

 

Deferred Cash Plan:    Directors may defer cash fees and other cash compensation
into a deferred compensation plan. Interest adjusts annually. Amounts deferred
are payable after the director leaves the Board either in lump sum or over time.
Deferred Stock Plan:    The annual deferred stock payment is automatically
placed in the Deferred Stock Plan. Directors may also elect to have all cash
fees credited into the Deferred Stock Plan, in which case the director will
receive a 10 percent increase in that compensation. Dividends are credited to
the directors’ accounts and reinvested in Company stock. Payouts are in the form
of stock, either in lump sum or over time after the director leaves the Board.